Case: 21-30631     Document: 00516460902          Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 6, 2022
                                   No. 21-30631                     Lyle W. Cayce
                                                                         Clerk

   Alfred McZeal; Lenora Wilson; Warren Wilson,

                                                            Plaintiffs—Appellants,

                                       versus

   State of Louisiana; Office of Group Benefits; Louisiana
   Office of Debt Recovery; Charlotte Hawkins; Mark E.
   Falcon,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 2019-CV-517


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lenora Wilson, on behalf of a putative class, sued the State of
   Louisiana (the “State”) and other defendants in federal court alleging they
   unlawfully attempted to collect a debt from her and other similarly situated



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30631         Document: 00516460902              Page: 2       Date Filed: 09/06/2022




                                          No. 21-30631


   individuals.1 The district court dismissed the case for want of jurisdiction and
   for failure to state a claim. We affirm.
                                                I.
           Wilson previously worked for the State and received state health
   insurance. In 2015, she instructed the Louisiana Office of Group Benefits
   (“OGB”) to deduct her health insurance premiums directly from her state
   retirement benefits. Due to an error, OGB never deducted the premiums.
   OGB did not discover the error for four years, causing Wilson’s owed
   balance—unbeknownst to her—to balloon to $3,918.59. After discovering
   the error in 2019, OGB sent Wilson a letter disclosing the mistake and seeking
   collection of her total unpaid balance. OGB sent Wilson two additional letters
   before eventually referring the matter to the Louisiana Office of Debt
   Recovery (“ODR”). ODR then attempted to collect the outstanding balance
   from Wilson. Due to another error, ODR sent Wilson forty identical
   collection notices, all dated June 19, 2019, providing final notice of the
   outstanding premiums owed.
           Wilson alleges that the State, OGB, ODR, and two individual state
   employees,       Charlotte      Hawkins       and      Mark      Falcon      (collectively,
   “Appellees”), unlawfully harassed and attempted to extort money from her
   and other similarly situated individuals. Wilson filed her complaint in federal
   court on behalf of a putative class, asserting a menagerie of federal and state
   claims.2



           1
             Appellants are Ms. Wilson, to whom the debt collection notices were addressed,
   along with Alfred McZeal and Warren Wilson, who allegedly reside at the residence where
   the notices were sent. We refer to Appellants collectively as “Wilson.”
           2
              Specifically, Wilson asserts: (1) violations of the Fair Debt Collection Practices
   Act; (2) fraud; (3) civil rights violations pursuant to 42 U.S.C. §§ 1983, 1985, 1986, 1988;
   (4) violations of the Racketeer Influenced and Corrupt Organizations Act; (5) violations of




                                                2
Case: 21-30631        Document: 00516460902             Page: 3      Date Filed: 09/06/2022




                                        No. 21-30631


           In response, Appellees first moved to dismiss under Federal Rule of
   Civil Procedure 12(b)(1), contending the Eleventh Amendment barred
   Wilson’s claims. Adopting the magistrate judge’s report, the district court
   partially granted the motion and dismissed all claims against the State, OGB,
   and ODR. Only two classes of claims remained: (1) federal and state law
   claims against the state employees in their individual capacities, and (2)
   federal law claims against the state employees in their official capacities for
   declaratory or injunctive relief. Appellees answered the complaint and
   moved for judgment on the pleadings under Federal Rule of Civil Procedure
   12(c). The magistrate judge recommended granting the motion to dismiss the
   federal claims as insufficiently pleaded or legally deficient, and also
   recommended declining supplemental jurisdiction over the state law claims.
   Agreeing with the magistrate, the district court granted Appellees’ motion,
   dismissing Wilson’s federal claims with prejudice and her state law claims
   without prejudice. Wilson timely appealed.
           On appeal, Wilson’s pro se brief argues the district court erred on
   several grounds, namely by: (1) denying Wilson leave to amend her
   complaint; (2) holding the Eleventh Amendment barred her claims against
   OGB and ODR; (3) denying Wilson oral argument; (4) denying Wilson’s
   motion to strike Appellees’ Rule 12(c) motion for judgment on the pleadings;
   and (5) not ruling on class certification before dismissing the case. We
   address each argument in turn.




   the Louisiana Fair Debt Collection Practices Act; (6) negligence; (7) negligent
   misrepresentation; (8) civil conspiracy; (9) violations of the Louisiana Unfair Trade
   Practice and Consumer Protection Act; (10) unjust enrichment; (11) intentional infliction
   of mental distress; and (12) invasion of privacy.




                                              3
Case: 21-30631        Document: 00516460902              Page: 4      Date Filed: 09/06/2022




                                         No. 21-30631


                                              II.

           First, Wilson argues the district court erred by denying leave to amend
   her complaint in response to Appellees’ Rule 12(c) motion, a decision we
   review for abuse of discretion. Parish v. Frazier, 195 F.3d 761, 763 (5th Cir.
   1999). The district court concluded that amendment would be futile because
   no amendment could cure the deficiencies in Wilson’s complaint. “In
   deciding whether to grant leave to file an amended pleading, the district court
   may consider such factors as undue delay, bad faith or dilatory motive on the
   part of the movant, repeated failure to cure deficiencies by amendments
   previously allowed, undue prejudice to the opposing party, and futility of
   amendment.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993). On
   appeal, Wilson argues only that the district court should have considered
   other factors besides futility. She is mistaken. “Denying a motion to amend
   is not an abuse of discretion if allowing an amendment would be futile.”
   Marucci Sports, L.L.C. v. N.C.A.A., 751 F.3d 368, 378 (5th Cir. 2014) (citing
   Briggs v. Miss., 331 F.3d 499, 508 (5th Cir. 2003)).3 Accordingly, the district
   court did not abuse its discretion.

           Second, Wilson argues the district court erred in holding the Eleventh
   Amendment bars her claims against OGB and ODR, a ruling we review de
   novo. Morris v. Livingston, 739 F.3d 740, 745 (5th Cir. 2014). “The Eleventh
   Amendment bars a state’s citizens from filing suit against the state or its
   agencies in federal courts[,]” unless the immunity has been validly waived by
   the state or abrogated by Congress. Cozzo v. Tangipahoa Par. Council-


           3
              Wilson offers no argument why the district court was wrong that amendment
   would be futile, thus forfeiting the issue. See Fed. R. App. P. 28(a)(8)(A); see also Yohey
   v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (cleaned up) (“Although we liberally construe
   the briefs of pro se appellants, we also require that arguments must be briefed to be
   preserved.”).




                                               4
Case: 21-30631         Document: 00516460902                Page: 5        Date Filed: 09/06/2022




                                            No. 21-30631


   President Gov’t, 279 F.3d 273, 280–81 (5th Cir. 2002). Wilson offers no
   coherent argument why the district court erred in finding that the Eleventh
   Amendment bars her suit. She does not contest that OGB and ODR are state
   agencies. See, e.g., United Healthcare Ins. Co. v. Davis, 602 F.3d 618, 622 (5th
   Cir. 2010) (referring to OGB as “an executive branch state agency”). She
   implies this does not matter because the agencies are “state actors” for
   purposes of 42 U.S.C. § 1983. But it is well established that § 1983 did not
   abrogate states’ Eleventh Amendment immunity. See Kentucky v. Graham,
   473 U.S. 159, 169 n.17 (1985) (citing Quern v. Jordan, 440 U.S. 332 (1979);
   Edelman v. Jordan, 415 U.S. 651 (1974)) (“The [Supreme] Court has held
   that § 1983 was not intended to abrogate a State’s Eleventh Amendment
   immunity.”).4 The district court did not err.

           Third, Wilson argues she was entitled to oral argument before the
   district court ruled on Appellees’ motions. But Wilson forfeited this issue by
   not raising it before the district court. Rollins v. Home Depot USA, 8 F.4th
   393, 397 (5th Cir. 2021). In any event, parties do not have the right to oral
   argument. Frazier v. Wells Fargo Bank N.A., 541 F. App’x 419, 423 (5th Cir.
   2013) (“[D]ue process in civil cases includes neither the right to oral



           4   Wilson also argues the Eleventh Amendment does not protect OGB and ODR
   because they are “indemnified by insurance.” But she raised this argument only in a reply
   brief, so it is forfeited. Dixon v. Toyota Motor Credit Corp., 794 F.3d 507, 508 (5th Cir. 2015).
   In any event, the argument is unavailing. Wilson appears to confuse damages claims against
   state officials in their personal capacities with damages claims against state agencies. See,
   e.g., Hudson v. City of New Orleans, 174 F.3d 677, 687 n.7 (5th Cir. 1999) (“The Eleventh
   Amendment does not come into play in personal capacity suits, and the existence of an
   indemnification statute promising to pay judgments when an officer is sued in his individual
   capacity does not extend the Eleventh Amendment’s protections around the officer.”)
   (citations omitted). The grant of Eleventh Amendment immunity here pertains only to the
   agencies, not the individual officials.




                                                  5
Case: 21-30631         Document: 00516460902               Page: 6      Date Filed: 09/06/2022




                                           No. 21-30631


   argument, nor the right to jury trial, but only the ‘opportunity to be heard.’”
   (citations omitted)); see also Middle District of Louisiana, Local Rule 78(b)
   (“Oral argument shall be allowed only when ordered by the Court.”).

           Fourth, Wilson argues the district court erred in denying her motion
   to strike Appellees’ motion for judgment on the pleadings, a ruling we review
   for abuse of discretion. Cambridge Toxicology Group, Inc. v. Exnicios, 495 F.3d
   169, 178 (5th Cir. 2007). To the extent we comprehend Wilson’s argument,
   she appears to contend that the Appellees were “foreclosed” from bringing
   a Rule 12(c) motion because “they had already filed an Answer in the
   proceedings.” This is backwards. A party may move for judgment under Rule
   12(c) “[a]fter the pleadings are closed . . . but early enough not to delay
   trial.” Fed. R. Civ. P. 12(c); see also, e.g., Perez v. Wells Fargo N.A., 774
   F.3d 1329, 1336 (11th Cir. 2014) (discussing timing requirement for Rule
   12(c) motions). Nothing suggests that Appellees violated this rule or that the
   district court otherwise abused its discretion in denying the motion to strike. 5

           Finally, Wilson argues that the district improperly dismissed her case
   without first ruling on class certification, an issue we again review for abuse
   of discretion. See Floyd v. Bowen, 833 F.2d 529, 535 (5th Cir. 1987). Again,
   Wilson forfeited this argument by failing to raise it before the district court.
   Rollins, 8 F.4th at 397. In any event, where a putative class action may be
   halted by motion to dismiss or motion for summary judgment, district courts
   may rule on the merits before addressing class certification. See Floyd, 833
   F.2d at 534–35 (collecting authorities); see also 7A Wright, Miller &
   Kane, Fed. Prac. & Proc. § 1785 (3d ed. 2022) (“The court always is


           5
             To the extent that Wilson instead intends to argue that the district court erred in
   granting the Rule 12(c) motion, her brief wholly fails to articulate any error. See Yohey, 985
   F.2d at 225 (issue waived for inadequate briefing).




                                                 6
Case: 21-30631      Document: 00516460902          Page: 7   Date Filed: 09/06/2022




                                    No. 21-30631


   empowered to make a determination on the merits irrespective of the
   denomination of the suit as a class action.”). Accordingly, the district court
   did not abuse its discretion.

                                                                 AFFIRMED.




                                         7